Citation Nr: 0212331	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-13 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from March 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a "nervous 
condition."  A notice of disagreement was received in May 
1999, a statement of the case was issued in June 2000, and a 
substantive appeal was received in June 2000.


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the veteran's active duty service, or for many years 
thereafter, nor is it otherwise related to such service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110 5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issue on appeal.  This 
issue has been addressed in the rating decision, statement of 
the case, and supplemental statement of the case.  In these 
documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for acquired psychiatric disability.  The Board notes that, 
in a July 2001 supplemental statement of the case, the RO 
advised the veteran of the provisions of VCAA.  In a July 
2001 letter, the RO further informed the veteran of the types 
of evidence necessary and what evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, No. 01-997 (Vet. 
App. June 19, 2002).

The record also includes the veteran's service medical 
records as well as post-service VA medical records 
documenting treatment for depression.  The Board notes that 
under the recently published version of 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  For reasons hereinafter 
explained, the Board finds that the record as it stands 
includes sufficient competent medical evidence to decide the 
claim and that an examination is not necessary.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychosis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the clear preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for an acquired psychiatric disability.  
Significantly, his service medical records are negative for 
any psychiatric complaints or findings.  In fact, the report 
of his November 1971 service separation medical examination 
shows that his psychiatric status was clinically evaluated as 
normal at that time.  This shows that trained medical 
personnel were of the opinion that no psychiatric disorder 
was present at that time.  

Moreover, there is no evidence showing that an acquired 
psychiatric disorder was manifested for many years after 
service.  In this regard, post-service evidence suggests that 
the first documentation of a acquired psychiatric disability 
was made more than 21 years after the veteran's discharge 
from military service.  Specifically, a VA outpatient 
treatment record shows that he was assessed as having 
recurrent major depression in March 1993.  However, this 
outpatient treatment record does not, in any way, suggest 
that the veteran's major depression originated during his 
military service or is otherwise related to such service.  
The Board also notes that the remainder of the VA outpatient 
treatment records also fail to suggest any causal 
relationship between the veteran's acquired psychiatric 
disability and his military service.  Instead, an April 1993 
VA outpatient treatment record includes a notation that he 
began to feel depressed a month earlier.  

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's acquired psychiatric disability 
and his military service.  Consequently, his claim for 
service connection for an acquired psychiatric disability 
must be denied.

The Board has considered the veteran's contentions regarding 
the etiology of his acquired psychiatric disability.  
However, as a layman, he is not qualified or competent to 
render an opinion as to a medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board also notes the veteran's Vietnam service, but at no 
time has he claimed any inservice stressors or alleged that 
he suffers from post-traumatic stress disorder (PTSD).  
Moreover, the medical evidence of record consistently 
describes the veteran's psychiatric disorder as depression 
and there has been no reference by medical personnel to PTSD.  
It therefore appears clear that the veteran is not advancing 
a PTSD claim, but rather one based on his depression.  As 
explained above, there is no evidence showing that depression 
was manifested during his active duty service or for many 
years thereafter.  His claim must therefore be denied. 

The Board has also considered the doctrine of reasonable 
doubt with regard to this issue.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits which would warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

